DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 07/29/2022, with respect to interpretation under  35 U.S.C. 112(f) and rejection 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the filed claim amendments.  The rejection of claims 1-4 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, considered either alone or in combination, fails to fairly teach or suggest the limitations of:
“determine[[s]] a parameter of the first correlation model, using a first record learning portion of the record learning portionconfigured to calculate a correlation between the data related to the behavior of the predetermined control target, and the measure proposal data based on a predetermined evaluation value and the past record data stored in the past record database; using the record learning portion and the activity learning portion of the server configured to predetermined control target; obtained simulation state data , using the record learning portion and the activity learning portion of the server configured to generate[[s]] the measure data by inputting the simulation state data obtained , using the activity learning portion of the server, based on the simulation state data obtained, using a first record learning portion of the record learning portionconfigured to calculate the correlation between the data related to the behavior of the predetermined control target and the measure proposal data based on an evaluation value obtained by the third correlation model, and the past record data stored in the past record atabase” when considered in view of the other limitations as recited in claim 1; and
“determining, in a first record learning step, predetermined control target, and the measure proposal data based on a predetermined evaluation value and the past record data stored in the record database; obtaining, in a simulation state data obtaining step, predetermined control target; generating, in a measure data generating step, determining, in an activity learning step, determining, in a second record learning step, predetermined control target and the measure proposal data based on an evaluation value obtained by the third correlation model, and the past record data stored in the record database” when considered in view of the other limitations as recited in claim 4.
Claims 2 and 3 are allowable for at least their dependency on claim1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633